Exhibit 10.2

 

COLDWATER CREEK INC.

 

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

 

This Severance and Change of Control Agreement (this “Agreement”), is made and
entered into by and between James Anthony Bell (the “Executive”) and COLDWATER
CREEK Inc., a Delaware corporation (the “Company”). Certain capitalized terms
used in this Agreement are defined in Section 1 below.

 

RECITALS

 

1.             It is possible that the Company could terminate Executive’s
employment with the Company. The Board of Directors of the Company (the “Board”)
recognizes that such consideration can be a distraction to Executive and can
cause Executive to consider alternative employment opportunities. The Board
believes it is in the best interests of the Company and its stockholders to
assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of such a
termination.

 

2.             The Board believes that it is in the best interests of the
Company and its stockholders to provide Executive with an incentive to continue
his or her employment and to motivate Executive to maximize the value of the
Company for the benefit of its stockholders.

 

3.             The Board believes that it is imperative to provide Executive
with certain severance benefits upon certain terminations of Executive’s
employment with the Company. These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company.

 

4.             Certain capitalized terms used in the Agreement are defined in
Section 5 below.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

 

5.             Definition of Terms. The following terms referred to in this
Agreement shall have the following meanings:

 

(a)           Cause. “Cause” shall mean (i) a failure by Executive to
substantially perform Executive’s duties as an employee, other than a failure
resulting from Executive’s complete or partial incapacity due to physical or
mental illness or impairment; (ii) a felony conviction or a plea of “no
contest,” and which has a material adverse effect on the business or affairs of
the Company or its affiliates or stockholders; (iii) intentional or willful
misconduct or refusal to follow the lawful instructions of the Board;
(iv) material fraud or dishonesty against the Company or having a material
adverse effect on the Company’s business or reputation; (v) material violation
of Company policy or agreement, including without limitation the Company’s Code
of Business Conduct and the Confidentiality and Intellectual Property Agreement
and Agreement for Non-Solicitation or Recruitment; or (vi) failure to cooperate
with the Company in

 

1

--------------------------------------------------------------------------------


 

any investigation or formal proceeding. For these purposes, no act or failure to
act shall be considered “intentional or willful” unless it is done, or omitted
to be done, in bad faith without a reasonable belief that the action or omission
is in the best interests of the Company.

 

(b)           Change of Control. “Change of Control” shall mean the occurrence
of any of the following events:

 

(i)            the approval by the shareholders of the Company of a plan of
complete liquidation or dissolution of the Company or the closing of a sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition to a subsidiary of the Company or to an entity,
the voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such sale or disposition;

 

(ii)           a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent directly or indirectly (either by remaining outstanding
or by being converted into voting securities of the surviving entity) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation;

 

(iii)          any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company’s then outstanding voting securities; or

 

(iv)          a contest for the election or removal of members of the Board that
results in the replacement during any twelve (12)-month period of at least fifty
percent (50%) of the Incumbent Directors of the Board, whose appointment is not
endorsed by the majority of the Incumbent Directors of the Board prior to such
contest. “Incumbent Directors” is defined as: (x) Directors as of the date of
this Agreement; and (y) Directors elected other than in connection with an
actual or threatened proxy contest;

 

provided, however, that such transaction also satisfies the requirements for a
change in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, under
Section 409A of the Code, as determined pursuant to Treasury Regulation
Section 1.409A-3(i)(5), or other applicable guidance issued under Section 409A.

 

2

--------------------------------------------------------------------------------


 

(c)           Involuntary Termination. “Involuntary Termination” shall mean:

 

(i)            on or following a Change of Control, and without Executive’s
express written consent, a material reduction in Executive’s authority, title,
duties or responsibilities relative to Executive’s authority, title, duties or
responsibilities in effect immediately prior to the Change of Control;

 

(ii)           without Executive’s express written consent, a material reduction
by the Company of Executive’s base salary, except in connection with a reduction
in compensation generally applicable to senior management employees of the
Company;

 

(iii)          without Executive’s express written consent, the relocation of
Executive’s principal place of employment to a facility or a location more than
fifty (50) miles from Executive’s then current location;

 

(iv)          any termination of Executive by the Company which is not effected
for Cause; or

 

(v)           the failure of the Company to obtain the assumption of this
Agreement by any successors contemplated in Section 11(a) below.

 

A termination shall not be considered an “Involuntary Termination” unless
Executive provides notice to the Company of the existence of the condition
described in subsections (i), (ii), (iii) or (v) above within ninety (90) days
of the initial existence of such condition, the Company fails to remedy the
condition within thirty (30) days following the receipt of such notice, and
Executive terminates employment within one-hundred twenty (120) days following
the initial existence of such condition. A termination due to death or
disability shall not be considered an Involuntary Termination.

 

(d)           Termination Date. “Termination Date” shall mean Executive’s
“separation from service” within the meaning of that term under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

6.             Term of Agreement. This Agreement shall terminate upon the date
that all obligations of the parties hereto under this Agreement have been
satisfied.

 

7.             At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law.

 

3

--------------------------------------------------------------------------------


 

8.             Severance Benefits.

 

(a)           Involuntary Termination. If Executive’s employment with the
Company (and any parent or subsidiary of the Company employing Executive)
terminates as a result of an Involuntary Termination at any time (other than on
or within twelve months (12) months after a Change of Control, as described in
Section 8(b) below), and Executive signs and does not revoke a standard release
of claims with the Company in a form reasonably acceptable to the Company which
becomes effective within sixty (60) days following the Termination Date, then
Executive shall be entitled to the following severance benefits:

 

(i)            150% of Executive’s annual base salary as in effect as of the
Termination Date, payable in equal installments over a period of twelve (12)
months following the Termination Date in accordance with the Company’s normal
payroll policies, less applicable withholding, commencing on the sixtieth (60th)
day following the Termination Date (with an initial catch-up payment for any
installments that would have otherwise been payable in the first sixty (60) days
following the Termination Date);

 

(ii)           a portion of the bonus otherwise earned based on performance for
the annual bonus period during which the Termination Date occurs, which portion
is equal to the amount of the earned bonus multiplied by a fraction, the
numerator of which equals the number of days from the commencement of the
applicable bonus period through the Termination Date, and the denominator of
which equals 365, payable at such time as annual bonuses are paid to other
senior executives of the Company;

 

(iii)          any earned but unpaid annual bonus for any annual bonus period
which had ended prior to the Termination Date, which amount shall be paid at
such time as annual bonuses are paid to other senior executives of the Company;
and

 

(iv)          reimbursement by the Company of the group health continuation
coverage premiums for the Executive and the Executive’s eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”) as in effect through the lesser of (x) twelve (12) months from the
date of such termination, (y) the date upon which the Executive and the
Executive’s eligible dependents become covered under similar plans or (z) the
date the Executive no longer constitutes a “Qualified Beneficiary” (as such term
is defined in Section 4980B(g) of the Code); provided, however, that the
Executive will be solely responsible for electing such coverage within the
required time period.

 

(b)           Involuntary Termination On or Following Change of Control. If
Executive’s employment with the Company (and any parent or subsidiary of the
Company employing Executive) terminates as a result of an Involuntary
Termination on or within twelve (12) months after a Change of Control, and
Executive signs and does not revoke a standard release of claims with the
Company in a form reasonably acceptable to the Company which becomes effective
within sixty (60) days following the Termination Date, then in lieu of the
severance benefits provided under Section 8(a) above, Executive shall be
entitled to the following severance benefits:

 

4

--------------------------------------------------------------------------------


 

(i)            150% of the sum of the Executive’s annual base salary as in
effect as of the Termination Date plus the target bonus for the annual bonus
period during which the Termination Date occurs, less applicable withholding,
payable in a lump sum on the sixtieth (60th) day following the Termination Date;

 

(ii)           a portion of the target bonus for the annual bonus period during
which the Termination Date occurs, which portion is equal to the amount of the
target bonus multiplied by a fraction, the numerator of which equals the number
of days from the commencement of the applicable bonus period through the
Termination Date, and the denominator of which equals 365, payable in a lump sum
on the sixtieth (60th) day following the Termination Date;

 

(iii)          any earned but unpaid annual bonus for any annual bonus period
which had ended prior to the Termination Date, which amount shall be paid at
such time as annual bonuses are paid to other senior executives of the Company;

 

(iv)          reimbursement by the Company of the group health continuation
coverage premiums for the Executive and the Executive’s eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”) as in effect through the lesser of (x) twelve (12) months from the
date of such termination, (y) the date upon which the Executive and the
Executive’s eligible dependents become covered under similar plans or (z) the
date the Executive no longer constitutes a “Qualified Beneficiary” (as such term
is defined in Section 4980B(g) of the Code); provided, however, that the
Executive will be solely responsible for electing such coverage within the
required time period; and

 

(v)           acceleration of the vesting and exercisability of all of
Executive’s options and other rights to acquire common stock of the Company or
its successor, or the parent of either, including restricted stock units and
performance stock units, to the extent such rights are outstanding immediately
prior to the Termination Date, or acceleration of vesting of any deferred
compensation into which such options or other rights were converted upon the
Change of Control; provided, however, that if such rights are terminated upon
the Change of Control without the payment of consideration therefor, then the
vesting and exercisability of such rights shall be accelerated immediately prior
to the Change of Control.

 

For the avoidance of doubt, the severance benefits described in this
Section 8(b) are in lieu of, and not in addition to, the severance benefits
described in Section 8(a), and in no event will Executive be eligible for
payment under both sections.

 

(c)           Death or Disability. If Executive’s employment with the Company
(and any parent or subsidiary of the Company employing Executive) terminates as
a result of death or Executive becomes disabled (which for purposes of this
Section 8(c) means that Executive has become eligible for disability benefits
under the Company’s long-term disability plan arrangements or, if none apply,
would have been so eligible under the most recent plan or arrangement, and such
disability complies with the definition of “disability” under Treasury
Regulations Section 1.409A-3(i)(4), or other applicable guidance issued under
Section 409A (referred to herein as “Disability”)), Executive (or Executive’s
estate or beneficiaries in the case of the death of Executive) shall be entitled
to a portion of the target bonus for the annual bonus

 

5

--------------------------------------------------------------------------------


 

period during which the death or Disability occurs. Such portion shall be equal
to the amount of the target bonus multiplied by a fraction, the numerator of
which equals the number of days from the commencement of the applicable bonus
period through the date of death or Disability, and the denominator of which
equals 365, and shall be payable in a lump sum within sixty (60) days following
the date of death or Disability. In the event of Disability, in addition to the
foregoing, Executive will also be entitled to monthly cash payments equal to one
twelfth (1/12th) of Executive’s annual salary in effect on the date of
Disability, commencing on the Disability date and continuing for a period of
twelve (12) months.

 

(d)           Accrued Wages and Vacation; Expenses. Without regard to the reason
for, or the timing of, Executive’s termination of employment: (i) the Company
shall pay Executive any unpaid wages due for periods prior to the Termination
Date; (ii) the Company shall pay Executive all of Executive’s accrued and unused
vacation through the Termination Date; (iii) Executive shall be entitled to
receive benefits in accordance with the terms of any applicable Company benefit
plans; and (iv) following submission of proper expense reports by Executive, the
Company shall reimburse Executive for all expenses reasonably and necessarily
incurred by Executive in connection with the business of the Company prior to
the Termination Date. These payments shall be made promptly upon termination and
within the period of time mandated by law.

 

9.             Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Executive’s benefits under this Agreement shall be
either:

 

(a)           delivered in full or

 

(b)           delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 9 shall be made in writing by the Company’s
independent public accountants or other nationally recognized tax advisory firm
(the “Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 9, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 9. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 9. In the event that a reduction is

 

6

--------------------------------------------------------------------------------


 

required, the reduction shall be applied first to any benefits that are not
subject to Section 409A of the Code, and then shall be applied to benefits (if
any) that are subject to Section 409A of the Code, with the benefits payable
latest in time subject to reduction first.

 

10.           Section 409A; Delayed Commencement of Benefits. Notwithstanding
any provision to the contrary in this Agreement, no cash severance and no
Company-paid health care coverage to which Executive otherwise becomes entitled
under this Agreement shall be made or provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the Termination
Date or (ii) the date of Executive’s death, if Executive is deemed on the
Termination Date to be a “specified employee” within the meaning of that term
under Code Section 409A and such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Section 10 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
Executive shall be entitled to interest on the deferred benefits and payments
for the period the commencement of those benefits and payments is delayed by
reason of Code Section 409A(a)(2), with such interest to accrue at the prime
rate in effect from time to time during that period and to be paid in a lump sum
upon the expiration of the deferral period. Each installment payment under
Section 8 shall be considered a separate payment for purposes of Code
Section 409A.

 

11.           Successors.

 

(a)           Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.

 

7

--------------------------------------------------------------------------------


 

(b)           Executive’s Successors. Without the written consent of the
Company, Executive shall not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

12.           Notices.

 

(a)           General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.

 

(b)           Notice of Termination. Any termination by the Company for Cause or
by Executive as a result of an Involuntary Termination shall be communicated by
a notice of termination to the other party hereto given in accordance with this
Section 12. Such notice shall indicate the specific termination provision in
this Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date. The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Involuntary Termination shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing
Executive’s rights hereunder, subject to the requirements of Section 5(c).

 

13.           Noncompetition.

 

(a)           General. In consideration of this Agreement, but without regard to
whether any payments or benefits are ever made to Executive by the Company under
the terms of this Agreement, Executive agrees that during the period of his
employment and for twelve (12) months thereafter, Executive will not:

 

(i)            work directly or indirectly in any capacity or perform any
services (including as an officer, director, employee, agent, advisor, or in any
consulting capacity or as an independent contractor) for or own any equity or
other ownership interest in;

 

(ii)           any person, partnership, division, corporation or any other
entity in any business in direct competition with the principal business of the
Company;

 

(iii)          in any geographical location in which the Company actively
conducts business.

 

Executive acknowledges that it would not be reasonably possible for Executive to
work for any competing entity without the inevitable use and/or disclosure of
confidential and trade secret

 

8

--------------------------------------------------------------------------------


 

information belonging to the Company, and that the use and/or disclosure of such
information would cause competitive harm to the Company.

 

(b)           Exceptions. The following activities of Executive shall not be
considered a violation of the noncompetition restrictions set forth in this
section: (i) passive ownership of less than 2% of any class of securities of a
company whose securities are actively traded on a public securities market; and
(iii) engaging or participating solely in a noncompetitive business of an entity
which also separately operates a business which is in direct competition with
Company.

 

(c)           Reasonable and Necessary Restrictions. Executive acknowledges that
the restrictions, prohibitions and other provisions in this Section are
reasonable, fair, equitable and necessary in duration, scope and geographic area
to protect the legitimate business interests of the Company, and are a material
inducement to the Company to enter into this Agreement. Executive further
acknowledges that while the noncompete obligations of this Section 13 restrict
Executive in regard to direct competitors of the Company, such restrictions do
not unreasonably restrict or prohibit Executive from obtaining and earning a
living within the scope of Executive’s experience,

 

(d)           Forfeiture of Severance Payments. In the event Executive breaches
any provision of Section 13, in addition to any other remedies that the Company
may have at law or in equity, all severance payments and benefits pursuant to
this Agreement shall immediately cease and Executive shall promptly reimburse
the Company for any severance payments or benefits received from, or payable by,
the Company. In addition, the Company shall be entitled, and Executive
authorizes the Company to do so by signing this Agreement, to offset within the
Company’s sole discretion all or any portion of the amount of any unpaid
reimbursements against any amount owed by the Company to Executive.

 

(e)           Extension of Noncompete Provision Due To Breach By Executive.
Executive agrees that the duration of the noncompete obligations in this section
shall be extended for the length of time Executive is in breach of such
obligations. By example only and not limitation, if Executive is in breach of
the noncompete obligations of this Section for a period of two (2) months, the
noncompete obligation shall be extended for two (2) months so that Executive has
satisfied a total of twelve (12) months of the noncompete obligation as agreed
in Section 13.

 

9

--------------------------------------------------------------------------------


 

14.           Arbitration.

 

Any controversy involving the construction or application of any terms,
covenants or conditions of this Agreement, or any claims arising out of any
alleged breach of this Agreement, will be governed by the rules of the American
Arbitration Association and submitted to and settled by final and binding
arbitration in Spokane, Washington, except that any alleged breach of
Executive’s obligations under Section 13(a) shall not be submitted to
arbitration and instead the Company may seek all legal and equitable remedies,
including without limitation, injunctive relief.

 

15.           Miscellaneous Provisions.

 

(a)           No Duty to Mitigate. Executive shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any such
payment be reduced by any earnings that Executive may receive from any other
source.

 

(b)           Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c)           Integration. This Agreement represents the entire agreement and
understanding between the parties with respect to the payment of severance or
other benefits if Executive’s employment with the Company terminates as a result
of an Involuntary Termination, and supersedes all prior or contemporaneous
agreements, whether written or oral, with respect thereto.

 

(d)           Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of Idaho.

 

(e)           Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(f)            Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.

 

10

--------------------------------------------------------------------------------


 

(g)           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer or member of the Board of
Directors, on the dates shown below.

 

COMPANY:

By:

[g239131kgi001.jpg]

 

 

 

 

Title:

CEO

 

 

 

 

Date:

6/15/2011

 

 

 

 

 

EXECUTIVE:

[g239131kgi002.jpg]

 

 

Signature

 

 

 

 

 

James Anthony Bell

 

 

 

 

Date:

06.15.11

 

11

--------------------------------------------------------------------------------